DETAILED ACTIONS
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Allowable Subject Matter
Claims 1-5, 7 and 9-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art fails to teach an apparatus of Claims 1, 13 and 17 that specifically comprises the following:
-- The instant application is deemed to be directed to a non-obvious improvement over the admitted prior art of the instant application and the invention patented in Pat. No. US 2015/0181316 and US 2010/0061725. 
The improvement comprises:
US 2015/0181316 is considered as the closest prior art that teaches a data transmission method (Fig.2), comprising:
processing, by a network device (Fig.2 element 106), a first optical data unit (ODU) (Fig.2 element 202 and para.26) to obtain a second ODU (Fig.2 elements 204 and 206, and para.26-27, where an OTU framer 204 adds a header and FEC to the ODU frame to form an OTN frame (equivalent to the second ODU frame).  Note that if the aggregate capacity of the lower order ODUs is less than the capacity of the higher order ODU, there will be unused tributary slots in each transmitted OTN frame.  Once 
sending, by the network device, the second ODU (Fig.2 elements 206-218, para.27, where the flex-OTU framer 206 generates compressed OTN frames from the standard OTN frames and processed to be transmitted to a receiver.); and 
wherein a frame structure or an encoding mode of the first ODU is different from the second ODU (para.27, where the flex-OUT framer 206 identifies unused tributary slots from a Multiplexing Structure Identifier (MSI) field of a standard OFN frame. The flex-OTU framer 206 compresses the standard OTN frame by deleting unused tributary slots proportional to the selected line rate (corresponding ta the frame structure of the first ODU being different from the frame structure of the second ODU, the encoding of the first ODU being different from the encoding of the second ODU)).


In step S501, a plurality of 10G Ethernet code blocks having an encoding rate lower than a payload rate of an OPU2 is mapped to an OTN frame corresponding to the OPU2 as a bit stream within a justification range according to an asynchronous bit-stream mapping manner, an identifier for indicating the asynchronous bit-stream mapping manner is allocated in a PSI of the OTN frame, an offset of a certain code block in the bit stream relative to a certain position of the OTN frame (for example, relative to the first byte or bit of the OTN frame) is recorded, and an indicator for indicating the offset position is set (Fig.5 step 501 and para.78),  
wherein in the mapping process, an OPUk payload portion in the OTN frame is used, and the first three RES bytes in the second row and six RES bytes in the fourth row in the OTN frame are used for bearing the load.  In addition, GCC1/GCC2 in the ODU OH portion is also used for bearing the load, and/or the non-PT portion of the PSI in the OPU OH portion is used for bearing the load (para.79); and 
in step S502, the OTN frame is sent.  When the OTN frame is sent, if it is found that data in the payload area of the OTN frame is not enough, justification control is performed on the OTN frame (Fig.5 step 502 and para.82), 
wherein the performing the compression encoding on the first ODU comprises: performing, by the network device, compression encoding on 

With regard Claims 1 and 13, US 2015/0181316 in view of US 2010/0061725 fails to teach the limitation of "wherein processing the first ODU comprises: deleting, based on the mapping pattern, a least a portion of fixed stuff information in the first ODU;" as recited in claims 1 and 13, respectively.

With regard Claim 17, US 2015/0181316 in view of US 2010/0061725 fails to teach the limitation of "adding fixed stuff information to the second ODU to obtain a first ODU, wherein a bit rate of the second ODU is lower than a bit rate of the first ODU, wherein the fixed stuff information correspond to a mapping pattern of a payload area of the first ODU;" as recited in claim 17.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany 
Conclusion
Reference(s) US 2013/0108268 are cited because they are put pertinent to the node that receive first optical channel data unit (ODU) signals; encapsulate one or more of the first ODU signals into a second ODU signal; encapsulate the second ODU signal into an optical channel transport unit (OTU) signal; and transmit the OTU signal on one or more optical channels. However, none of references teach detailed connection as recited in claim. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ted M. Wang whose telephone number is (571) 272-3053.  The examiner can normally be reached on M-F, 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).


/Ted M Wang/
Primary Examiner, Art Unit 2633